Citation Nr: 1311939	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.   

In May 2012, the Board issued a decision denying this claim.  However, the parties agreed to a Joint Motion for Remand in September 2012.  The Court issued a Mandate that same month for the Board to follow the directives as set for in the Joint Motion, and remanded this claim to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In its May 2012 prior decision, the Board noted the issues of entitlement to service connection for disabilities involving the bilateral hip and bilateral knee had been raised by the record and referred the issues to the Agency of Original Jurisdiction (AOJ).  These claims have still not been adjudicated, and they are referred again to the AOJ for appropriate action. 


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected bilateral pes planus is characterized by subjective complaints of pain, with flare-ups of increased pain and swelling after prolonged standing.  The objective evidence shows that the Veteran's feet are in a neutral varus position and that he has an apropulsive gait which reflects compensated abnormal pronation.  The Veteran is able to demonstrate dorsiflexion to five degrees and plantar flexion to 40 degrees, without pain.  There is no tenderness to the tendo Achilles but there is pain on palpation at the talar navicular joint along the plantar fascia and at the insertion of tibiales posterior.  The Veteran treats his bilateral pes planus disability with medication and orthotics, which provide relief.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, review of the record reveals that the RO sent the Veteran a letter in August 2009 that advised him of the evidence and information necessary to substantiate his increased rating claim, which included information regarding how disability ratings are assigned and the rating criteria used to evaluate his service-connected pes planus disability.  The letter did not advise the Veteran of his and VA's respective responsibilities in obtaining such evidence and information; nor did the letter advise him as to how effective dates are assigned. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit  held that any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant. 

After considering the entire record in this proceeding, including all evidence and material of record, the Board finds the notice errors did not affect the essential fairness of the adjudication for the following reasons.  With respect to the lack of notice regarding who is responsible for obtaining evidence in this appeal, the Board notes that all evidence relevant to the claims on appeal have been obtained and considered by the RO and Board, including the Virtual VA paperless claims file.  The Board also notes that the Veteran has not identified any outstanding evidence that is needed to adequately evaluate this claim.  Therefore, this notice error did not affect the fairness of the adjudication, as all relevant evidence is associated with the paper and paperless claims file.  

As a result, the Board finds the Veteran was not prejudiced by the notice defects in this case. 

Relevant to the duty to assist, the Board again notes that all post-service treatment records identified by the Veteran and the record have been obtained and considered.  As noted above, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

In addition to the foregoing, the Veteran was provided with a VA examination in May 2008, and there is no indication or allegation that the examination was inadequate.  To date, neither the Veteran nor his representative has alleged that the Veteran's disability has worsened in severity such that another examination is required in order to adjudicate this claim. 

Finally, the Veteran provided relevant testimony during the hearing before the undersigned Acting Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the symptoms associated with his claimed condition.  At the Board hearing, his testimony did not reveal the existence of possible outstanding treatment records or a worsening of symptoms.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured.  In the Joint Motion, the parties, which included an attorney representing the Veteran, did not indicate that there was any evidence that may have been overlooked.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Entitlement to service connection for bilateral pes planus was established in an October 2001 rating decision, wherein a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective July 1, 2001.  The Veteran perfected an appeal as to the disability rating assigned; however, the Veteran's claim was denied by the Board in a September 2005 decision, which determined that a compensable disability rating was not warranted for the service-connected bilateral pes planus disability. 

In March 2008, the Veteran submitted a written statement which was accepted as an informal claim seeking an increased rating for bilateral pes planus disability.  The Veteran's claim was denied in a September 2008 rating decision which continued the noncompensable disability rating.  The Veteran appealed the RO's determination and, in September 2009, the RO issued a rating decision and supplemental statement of the case (SSOC) wherein it determined that (1) clear and unmistakable error was found in the September 2008 rating decision and (2) a 30 percent rating was warranted from March 7, 2008.  Thereafter, in January 2010, the Veteran submitted a substantive appeal, via VA Form 9, with respect to the increased rating issue, which also expressed disagreement as to the effective date assigned for the increased 30 percent rating. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Veteran is currently rated 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides a 30 percent rating for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The pertinent evidence of record consists of a March 2008 VA examination report, which reflects that the Veteran's service-connected pes planus disability is manifested by subjective complaints of pain, which results in the Veteran being unable to stand or walk without pain.  At that examination, the Veteran reported that he uses medication and orthotics to treat his pain, which provide minimal relief.  He also reported flare-ups of increased pain and swelling which occur after prolonged standing.  Objective examination revealed the Veteran has an apropulsive gait which reflects compensated abnormal pronation.  The Veteran was able to demonstrate dorsiflexion to five degrees and plantar flexion to 40 degrees.  There was no pain on motion.  The examiner noted that there was normal subtalar motion but that the Veteran's neutral position is in varus, which causes a compensatory pronation on weight bearing.  The tendo Achilles is nontender bilaterally; however, there is pain on palpation at the talar navicular joint, along the plantar fascia, and at the insertion of tibiales posterior.  The Veteran's motor strength is 5/5 throughout and his muscle tone and bulk are normal in the lower extremities. 

The VA examiner stated that it would be speculative to comment on range of motion, fatigability, incoordination, and pain during flare-ups beyond what has already been described, but he did note that the Veteran's pes planus would cause a decrease in shock absorption and, combined with his apropulsive gait, would yield an increase in weakness and fatigue. 

The March 2008 VA examination contains information with respect to the severity of the Veteran's service-connected bilateral pes planus disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's pes planus disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's pes planus disability. 

In evaluating this claim, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that a disability rating higher than 30 percent is warranted for service-connected bilateral pes planus.  While the evidence shows that the Veteran has compensatory, abnormal pronation, pain and tenderness in his feet, and that his orthotics only provide minimal relief, the Board finds that the Veteran's symptoms more nearly approximate the level of disability contemplated by the 30 percent rating currently assigned. 

In making this determination, the Board notes the evidence shows that the Veteran suffers from compensatory pronation, which is one of the criteria listed under both the 30 and 50 percent rating; however, the Veteran does not manifest the other symptoms listed under the 50 percent rating to the degree of severity needed for the higher rating.  Indeed, while there is lay and objective evidence of pain in the Veteran's feet, the Board notes that the Veteran does not use a cane or crutches in order to walk and that his orthotics provide relief of the pain.  While the relief of the pain is only minimal, the 50 percent criteria include a finding that the disability cannot be improved.  Thus, even minimal improvement is improvement.  This is evidence against a finding that the Veteran's disability more closely approximates the 50 percent criteria.  

Likewise, while there is evidence that the Veteran's feet are in a neutral varus position, the evidence does not reflect that the inward displacement caused by the varus position is marked.  Nor is there lay or medical evidence that the Veteran experiences any spasms in either tendo Achilles tendon on manipulation.  The May 2008 examiner made a notation (which was based upon the Veteran's report) that his foot disability did not interfere with his current job as a computer tech.  For all these reasons, the Board finds the preponderance of the evidence is against entitlement to a 50 percent rating for pronounced, bilateral pes planus under DC 5276. 

The Board has considered the Veteran's bilateral foot disability under all other potentially appropriate diagnostic codes.  However, the Veteran's bilateral pes planus disability is not manifested by malunion or nonunion of the tarsal or metatarsal bones.  Therefore, 38 C.F.R. § 4.71a, DC 5283 is not for application.  The Board has also considered the Veteran's disability under DCs 5277 and 5279 to 5282 for bilateral weak foot, anterior metatarsalgia, unilateral hallux valgus or rigidus, and hammer toes.  However, the highest rating available under those DCs is 10 percent; therefore, they do not assist the Veteran in obtaining a higher evaluation.  Thus, DCs 5277 and 5279 to 5282 are not for application. 

In the September 2012 Joint Motion for Remand, the parties agreed that the Board failed to determine whether the Veteran was entitled to separate ratings for his feet pursuant to the application of DC 5284 for other foot injuries.  Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  The criterion for a 20 percent rating is a moderately severe foot injury.  The criterion for a 30 percent rating, the maximum schedular rating under Diagnostic Code 5284, is a severe foot injury.  DC 5284 is used to rate other foot injuries not otherwise addressed in the rating code.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

Here, however, the Veteran is service connected for bilateral pes planus, which is a well-described disability pursuant to DC 5276.  As stated above, DC 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  As such, the application of DC 5284, for "other foot injuries," would not be appropriate, particularly where the Veteran is already rated for a foot disorder, as discussed above, under DC 5276, which also contemplates the severity of Veteran's specific disability.  The symptoms the Veteran experiences are described under DC 5276.  As such, to grant the Veteran separate ratings under DC 5284 would constitute impermissible pyramiding of the Veteran's symptoms.  See 38 C.F.R. § 4.14; Brady, 4 Vet. App. at 206.

The Board has considered the Veteran's bilateral pes planus disability under the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  In this regard, while the Veteran has reported having flare-ups of increased pain and swelling, DC 5276 is not based on limitation of motion.  Rather, this DC contemplates the functional impairment resulting from the foot disability.  As a result, a higher evaluation is not warranted under the criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's service-connected bilateral pes planus, as summarized above, are fully contemplated by the schedular rating criteria.  Under the 30 percent rating, it contemplates such symptoms as objective evidence of marked deformity, pain on manipulation and use accentuated, swelling upon use, and characteristic callosities.  The Veteran's symptoms of pain, swelling, pronation, and varus deformity are contemplated by this criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's service-connected pes planus disability during the course of the appeal.  Additionally, as noted above, the examiner reported that the Veteran's disability did not interfere with his job as a computer tech.  Thus, there is evidence against a finding of marked interference with employment.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran maintains employment as a computer technician and the May 2008 VA examiner opined that the Veteran's bilateral foot disability does not interfere with his current job.  While the examiner noted that the disability prevented him from performing any duties that require prolonged standing or walking, this is not indicative of the inability to obtain and maintain any gainful employment, but rather a specific kind of task within the employment.  As such, the evidence does not show that the Veteran is unemployable due to service-connected disability, and further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 30 percent for service-connected bilateral pes planus.  The lay and medical evidence of record has been consistent throughout the pendency of this appeal with respect to the severity of the Veteran's service-connected bilateral pes planus disability and, thus, a staged rating is not warranted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
ORDER

Entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus is denied



____________________________________________
Alexandra P. Simpson
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


